746 So. 2d 483 (1999)
Ralph WILLIAMS, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 97-03683.
District Court of Appeal of Florida, Second District.
August 20, 1999.
Rehearing Denied October 28, 1999.
Ralph Williams, Jr., pro se.
Robert A. Butterworth, Attorney General, Tallahassee, and Robert J. Krauss, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
The order of the trial court denying appellant's petition for writ of error coram nobis is affirmed pursuant to Florida Rule of Appellate Procedure 9.315(a).
THREADGILL, A.C.J., and FULMER and DAVIS, JJ., Concur.